Case 1:18-cr-00001-TNM Document 29 Filed 12/09/20 Page 1 of 9

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet |

UNITED STATES DISTRICT COURT

District of Columbia

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v.
ERICA LONG Case Number: 18-cr-1 (TNM)

USM Number: 35252-016

Danielle Courtney Jahn, Esq.
Defendant’s Attorney

THE DEFENDANT:
M pleaded guilty tocount(s) 1, 2, and 3 of Information filed on 1/3/2018.

C pleaded nolo contendere to count(s)
which was accepted by the court.

 

CJ was found guilty on count(s) ; ——— ——
after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
21 USC § 846 Conspiracy to Distribute and Possess with Intent to 2/2013 4
Distribute Oxycodene
18 USC §§ 1349 & 1347 Conspiracy to Commit Health Care Fraud 2/2013 2
The defendant is sentenced as provided in pages 2 through 9 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
L] The defendant has been found not guilty on count(s) -

LC) Count(s) L) is LJ are dismissed on the motion of the United States.

__ Itis ordered that the defendant must notify the United States attorney for this district within 30 cays of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

12/9/2020

‘Date of Imposition of Judgment

Trevor N. McFadden, U.S. District Judge

Name and Title of Judge
: | | ee ins

Signature of Judge

 

Date
Case 1:18-cr-00001-TNM Document 29 Filed 12/09/20 Page 2 of 9

‘AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 1A

Judgment—Page 2 of
DEFENDANT: ERICA LONG
CASE NUMBER: 18-cr-1 (TNM)

ADDITIONAL COUNTS OF CONVICTION

Title & Section Nature of Offense Offense Ended Count
18 USC § 1028A(a)(1) Aggravated Identity Theft 2/2013 3
Case 1:18-cr-00001-TNM Document 29 Filed 12/09/20 Page 3 of 9

AO 245B (Rev. 09/19) Judgment in Criminal Case
Sheet 2 — Imprisonment

Judgment — Page 3 of
DEFENDANT: ERICA LONG
CASE NUMBER: | 18-cr-1 (TNM)

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a

total term of:
Time served on Counts 1, 2, and 3.

C1 The court makes the following recommendations to the Bureau of Prisons:

C) The defendant is remanded to the custody of the United States Marshal.

C1 The defendant shall surrender to the United States Marshal for this district:
CO at / OO am. Oo pm. on
Cas notified by the United States Marshal.

[] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
[] before 2 p.m. on -

C1. as notified by the United States Marshal.

C] as notified by the Probation or Pretrial Services Office.

 

 

RETURN
I have executed this judgment as follows:
Defendant deliveredon _ _ to _
at ; _, with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
Case 1:18-cr-00001-TNM Document 29 Filed 12/09/20 Page 4 of 9

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 3 — Supervised Release

Judgment—Page 4 of g

DEFENDANT: ERICA LONG
CASE NUMBER:  18-cr-1 (TNM)
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

THIRTY-SIX (36) MONTHS on Counts 1 and 2 and TWELVE (12) MONTHS on Count 3, to run concurrently.

MANDATORY CONDITIONS

—

You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3, You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
LJ The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)
4, M You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)
5, M You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

C] You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seg.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7. C] You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
Case 1:18-cr-00001-TNM Document 29 Filed 12/09/20 Page 5 of 9

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 3A — Supervised Release

Judgment—Page 5 of g
DEFENDANT: ERICA LONG
CASE NUMBER: 18-cr-1 (TNM)

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer,

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours,

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only
A USS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this

judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.zov.

Defendant's Signature _ ; _ - Date
Case 1:18-cr-00001-TNM Document 29 Filed 12/09/20 Page 6 of 9

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 3D — Supervised Release

Judgment—Page 6 of sod
DEFENDANT: ERICA LONG
CASE NUMBER: 18-cr-1 (TNM)

SPECIAL CONDITIONS OF SUPERVISION

Home Detention - You will be monitored by the form of location monitoring technology indicated herein for a period of 60
days, and you must follow the rules and regulations of the location monitoring program. The cost of the program is waived.
Location monitoring technology at the discretion of the probation officer, including: Radio Frequency (RF) Monitoring; GPS
Monitoring (including hybrid GPS); SmartLINK; or Voice Recognition. This form of location monitoring technology will
be used to monitor the following restriction on your movement in the community: You are restricted to your residence at all
times except for the following ‘activities involving yourself or your children, employment; education; religious services;
medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or
other activities as pre-approved by the officer

Community Service - You must complete 200 hours of community service. The probation officer will supervise the
participation in the program by approving the program. You must provide written verification of completed hours to the
probation officer. You shall complete your Community Service requirement within the next 36 months.

Substance Abuse Treatment - You must participate in an inpatient and/or outpatient substance abuse treatment program
and follow the rules and regulations of that program. The probation officer will supervise your participation in the program.

Substance Abuse Testing - You must submit to substance abuse testing to determine if you have used a prohibited
substance, including marijuana. You must not attempt to obstruct or tamper with the testing methods.

Mental Health Treatment - You must participate in a mental health treatment program and follow the rules and regulations
of that program. The probation officer, in consultation with the treatment provider, will supervise your participation in the

program.

Restitution Obligation - You shal! pay the balance of any restitution owed at a rate of no less than $75 each month and
provide verification of same to the Probation Office.

Financial Disclosure - You shall provide the Probation Office with your income tax returns, authorization for release of
credit information, and information about any business or finances in which you have a control or interest until all restitution

is satisfied.

Financial Restrictions - You are prohibited from incurring new credit charges, opening additional lines of credit, or
negotiating or consummating any financial contracts without the approval of the Probation Office.

The Probation Office shall release the presentence investigation report to all appropriate agencies, which includes the
United States Probation Office in the approved district of residence, in order to execute the sentence of the Court.
Treatment agencies shall return the presentence report to the Probation Office upon the defendant's completion or

termination from treatment.

Pursuant to Rule 32.2(a) of the Fed. Rules of Crim Proc., you, Erica Long, are ordered to forfeit a money judgment in the
amount of $5,000.
Case 1:18-cr-00001-TNM Document 29 Filed 12/09/20 Page 7 of 9

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

Judgment— Page 7 —soof:—™ 9
DEFENDANT: ERICA LONG
CASE NUMBER: 18-cr-1 (TNM)

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS $ 300.00 $ 2,953.43 $ 0.00 $ 0,00 $ 0.00
(1 The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination.
(1 The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an Saeeninately pro ortioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

 

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage
Blue Cross/Blue Shield $2,953.43

Payment Administrator
P.O, Box 789747
Philidelphia, PA 19178-97479

TOTALS $ 0.00 $ 2,953.43

OC sRestitution amount ordered pursuant to plea agreement $

C1 The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

i The court determined that the defendant does not have the ability to pay interest and it is ordered that:
¥| the interest requirement is waived forthe [) fine Wi restitution.

[] the interest requirement forthe 1 fine (] restitution is modified as follows:

* Amy, Vicky, and sae Child Pornography Victim Assistance Act of 2018, Pub, L. No. 115-299.
** Justice for Victims o Leiter ing Act of 2015, Pub, L. No. 114-22. _ ;

*** Findings for the total amount of losses are eae under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996,
Case 1:18-cr-00001-TNM Document 29 Filed 12/09/20 Page 8 of 9

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 6 — Schedule of Payments

Judgment — Page 8 of 9
DEFENDANT: ERICA LONG
CASE NUMBER: 18-cr-1 (TNM)

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A W&M Lumpsum payment of $ 300.00 due immediately, balance due

Cl notlaterthan _ , or
WM inaccordancewith [1] C, 1 D, QJ E,or§ Yf F below; or

 

B (1 Payment to begin immediately (may be combined with (LIC, C1 D,or () F below); or
C (1 Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or
D () Paymentinequal _ (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence —__ (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E  [] Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F J Special instructions regarding the payment of criminal monetary penalties:
The financial obligations are immediately payable to the Clerk of the Court for the U.S. District Court, 333
Constitution Ave NW, Washington, DC 20001. Within 30 days of any change of address, you shall notify the Clerk
of the Court of the change until such time as the financial obligation is paid in full.

Unless the court has expressly ordered otherwise, if this j ucament imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

Joint and Several

Case Number . ;
Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(including defendant number) Total Amount Amount if appropriate

1 The defendant shall pay the cost of prosecution.
(1 The defendant shall pay the following court cost(s):

VW The defendant shall forfeit the defendant’s interest in the following property to the United States:
Pursuant to Rule 32.2(a) of the Fed. Rules of Crim Proc., you, Erica Long, are ordered to forfeit a money judgment in
the amount of $5,000.

Payments shall be app ed in the following order: (1) assessment, ) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.
Case 1:18-cr-00001-TNM Document 29 Filed 12/09/20 Page 9 of 9

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 7 — Denial of Federal Benefits

Judgment — Page 9 of 9

 

DEFENDANT: ERICA LONG
CASE NUMBER: 18-cr-7 (TNM)

DENIAL OF FEDERAL BENEFITS
(For Offenses Committed On or After November 18, 1988)

FOR DRUG TRAFFICKERS PURSUANT TO 21 U.S.C. § 862(a)
IT IS ORDERED that the defendant shall be:
ineligible for all federal benefits for a period of 5 years

C1 ineligible for the following federal benefits for a period of
(specify benefit(s))

OR

1 Having determined that this is the defendant’s third or subsequent conviction for distribution of controlled substances, IT IS
ORDERED that the defendant shall be permanently ineligible for all federal benefits.

FOR DRUG POSSESSORS PURSUANT TO 21 U.S.C. § 862(b)
IT IS ORDERED that the defendant shall:

(1 be ineligible for all federal benefits for a period of

C1 be ineligible for the following federal benefits for a period of

(specify benefit(s))

C1 ssuccessfully complete a drug testing and treatment program.
perform community service, as specified in the probation and supervised release portion of this judgment.

(1 Having determined that this is the defendant’s second or subsequent conviction for possession of a controlled substance, IT

IS FURTHER ORDERED that the defendant shall comic any drug treatment program and community service specified in this
judgment as a requirement for the reinstatement of eligibility for federal benefits.

Pursuant to 21 U.S.C, § 862(d), this denial of federal benefits does not include any retirement, welfare, Social Security, health,
disability, Veterans benefit, public housing, or other similar benefit, or any other benefit for which Rayment or services are required
of th

for eligibility. The clerk of court is responsible for sending a copy of this page and the first page is judgment to:

U.S. Department of Justice, Office of Justice Programs, Washington, DC 20531
